Citation Nr: 0829804	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-38 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 30 percent disabling.  

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 




INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971 and from September 1990 to June 1991, including 
service in the Republic of Vietnam and in the Southwest Asia 
theater of operations.  The veteran served in combat and his 
decorations include the Combat Medical Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claims. 


FINDINGS OF FACT

1.  VA audiometric test results conducted in December 2004 
show that the veteran had level VIII hearing in his right ear 
and level V hearing in his left ear.

2.  VA audiometric test results conducted in February 2006 
show that the veteran had level XI hearing in his right ear 
and level III hearing in his left ear.

3.  The 10 percent rating currently in effect for the 
veteran's tinnitus is the maximum schedular rating for 
tinnitus.

4.  The veteran's tinnitus does not present an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render application of the regular 
schedular standards impractical.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.86, Diagnostic Code (DC) 6100 (2007).

2.  There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 (2007).

3.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's tinnitus. 38 
C.F.R. § 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With respect to increased-compensation claims, such as this 
one, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate a claim, 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Further, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in January 2006 
informed the veteran of all three elements required by 
38 C.F.R. § 3.159(b).   See 73 F.R. 23353 (2008).   The 
January 2006 letter, however, did not describe the particular 
rating criteria used in evaluating hearing loss or tinnitus, 
or discuss what evidence was necessary with respect to the 
rating criteria.  Although the veteran has not raised any 
notice issues, the failure to provide complete, timely notice 
to the veteran raises a presumption of prejudice, which VA is 
required to rebut.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Here, the veteran was not prejudiced by the deficiencies in 
the original January 2006 letter.  The specific rating 
criteria for evaluating hearing loss and tinnitus were 
provided to the veteran in a November 2006 statement of the 
case, which also notified him that disabilities are rated on 
the basis of diagnostic codes and that he needed to present 
evidence to meet the rating criteria.  As such, the Board 
finds that he had actual knowledge of the particular rating 
criteria used in evaluating his disability and of what 
evidence was necessary for an increased rating, and therefore 
was not prejudiced by any notice deficiency.  

Regarding the duty to assist, the RO has obtained the 
veteran's VA and private treatment records and provided him 
with a VA examination.  The duty to assist has therefore been 
satisfied and there is no reasonable possibility that any 
further assistance to the veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.

II.  Entitlement to Higher Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2007).  Otherwise, the 
lower rating will be assigned.  Id.  

Although the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 
2007).  In its evaluation, the Board considers all 
information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board gives the benefit of the doubt to the 
claimant.  Id.

A.  Bilateral Hearing Loss

The veteran contends that his hearing has worsened since 
October 2005, when he woke up with a loud ringing in his 
right ear and could not hear anything on his right side.  

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100 (2007).  To evaluate 
the degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Id.  Pursuant to VA's rating schedule, 
the assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations derived from the results 
of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Other than exceptional cases, VA 
arrives at the proper designation of hearing loss in each ear 
by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

The veteran was initially granted service connection for 
bilateral hearing loss in July 2001 and was assigned a non-
compensable disability rating, effective May 3, 1996.  In a 
February 2005 rating decision, the RO increased his 
disability rating to 30 percent, effective December 16, 2004.  
The veteran disagrees with this assignment and contends that 
a higher rating is warranted. 

VA treatment records indicate that the veteran has sought 
treatment for hearing loss on numerous occasions since 2001, 
complaining of a worsening of his hearing and an increased 
ringing in his right ear, as well as receiving follow-up 
treatment for his hearing aids; however, all of his 
audiologic testing was performed during VA audiologic 
examinations.    
 
The veteran underwent a VA audiologic examination in December 
2004, the results of which are as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
xx
40
60
70
75
LEFT
xx
25
65
70
70

The average pure tone threshold in the veteran's right ear 
was 61 decibels.  The average pure tone threshold in the 
veteran's left ear was 58 decibels.  On the Maryland CNC 
test, the veteran received a score of 48 percent for the 
right ear and 72 percent for the left ear for word 
recognition.  Based on these results, the examiner diagnosed 
the veteran with mild to moderately severe sensorineural 
hearing loss bilaterally and noted that speech reception 
thresholds were in good agreement with the two-frequency pure 
tone average bilaterally and that word discrimination scores 
were poor in the right ear and fair in the left ear.    

These results equate to an assignment of level VIII for the 
veteran's right ear and level V for his left ear, which 
merits a 30 percent rating using Table VI.  Again, table VIA 
is not available to the veteran for either ear because 1) his 
pure tone threshold is not 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, and 2) his pure tone 
threshold is not 55 decibels or more at each of 1000, 2000, 
3000, and 4000 Hertz.  

The veteran sought treatment from Arthur S. Harris, M.D. in 
October 2005, when he reported waking up with markedly 
decreased hearing in his right ear, vertigo, and nausea; 
while his vertigo and nausea improved, he reported that his 
hearing had not.  Dr. Harris noted that the veteran had worn 
hearing aids for some time and that his hearing had 
previously been virtually the same in both ears.  Dr. Harris 
noted that hearing in the left ear was virtually the same as 
in a previous examination two years prior, but that hearing 
in the right ear was markedly decreased, with sensorineural 
hearing loss starting at 35 decibels at 250 Hertz, decreasing 
to 80 decibels at 500 Hertz, and then continuing downward.  
He also noted that the veteran could not tolerate the sound 
for speech discrimination.  Finally, Dr. Harris diagnosed the 
veteran with sudden sensorineural hearing loss in the right 
ear in addition to preexisting high frequency sensorineural 
hearing loss.  

The veteran underwent another VA audiologic examination in 
February 2006, the results of which are as follows, with 
puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
xx
95
80
80
85
LEFT
xx
30
65
70
70

The average pure tone threshold in the veteran's right ear 
was 85 decibels.  The average pure tone threshold in the 
veteran's left ear was 59 decibels.  On the Maryland CNC 
test, the veteran received a score of 24 percent for the 
right ear and 84 percent for the left ear for word 
recognition.  Based on these results, the examiner diagnosed 
the veteran with mild to severe sensorineural hearing loss in 
the left ear that was essentially unchanged since previous 
evaluations and mild to profound sensorineural hearing loss 
in the right ear that showed a significant decrease in 
hearing at 500 and 1,000 Hertz since previous evaluations.  
The examiner recommended a follow-up evaluation.  

These results equate to an assignment of level III for the 
veteran's left ear using table VI.  Table VIA is available to 
the veteran for his right ear because his pure tone threshold 
is more than 55 decibels at 1000, 2000, 3000, and 4000 Hertz.  
The veteran's right ear results equate to an assignment of 
level VII using table VIA and level XI using table VI.  In 
this case, Table VI results in the higher numerical 
evaluation, and accordingly, will be used for rating 
purposes.  Based on these results, the veteran's February 
2006 audiologic testing do not warrant an evaluation in 
excess of 30 percent using table VII.  

Although the veteran contends that his hearing has 
significantly worsened since October 2005, and the February 
2006 examination results show a significant worsening in the 
veteran's right ear hearing loss compared to his prior 
examinations, the disability rating schedule is applied 
mechanically based on the results of the audiometric testing.  
In this case, despite the worsening in right ear hearing 
loss, the evidence fails to establish a current rating in 
excess of 30 percent.   As such, the veteran's claim for an 
increased rating for bilateral hearing loss is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  The preponderance of 
the evidence is against the claim.

B.  Tinnitus

The veteran was initially granted service connection for 
bilateral tinnitus in a July 2001 rating decision and was 
assigned a 10 percent rating, effective May 3, 1996, the date 
his claim was received.  

Under 38 C.F.R. § 4.86 DC 6260, the maximum, and indeed, the 
only rating for service-connected tinnitus is 10 percent.  
This Diagnostic Code provides that a 10 percent rating is 
assigned for tinnitus, whether tinnitus is perceived as being 
in one ear or each ear or in the head.  38 C.F.R. § 4.87, DC 
6260, note 2 (2007).  Additionally, in Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit affirmed 
VA's long-standing interpretation of DC 6260 as authorizing 
only a single 10 percent rating for tinnitus, whether 
perceived as unilateral or bilateral. Thus, the veteran's 
tinnitus has already been assigned the maximum available 
schedular rating.  

Accordingly, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus, which is 10 percent.  See 38 C.F.R. §4.87, DC 6260.  
With regard to the claim for a higher schedular rating, the 
law, not the facts are dispositive, and the claim is denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, however, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment may be assigned.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization, which render application of the regular 
schedular standards impractical.  The Board is precluded from 
assigning an extraschedular rating in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact, is obligated to liberally read all 
evidence of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).   The Board must 
address referral under 38 C.F.R. §3.321(b)(1) only in cases 
involving exceptional or unusual circumstances.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the RO considered an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined that referral for extraschedular consideration was 
not warranted. The Board agrees with this decision, as the 
evidence of record fails to show that the veteran required 
any periods of hospitalization for his tinnitus or that his 
tinnitus has caused a marked interference with his 
employment.  In the absence of evidence presenting 
exceptional circumstances, the claim is not referred for 
consideration of an extraschedular rating and the veteran's 
disability is appropriately rated under the schedular 
criteria.  The evidence relevant to extraschedular 
consideration is not so evenly balanced in this case so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007). 

Accordingly, no increase is available to the veteran and his 
claim for a rating in excess of 10 percent for tinnitus is 
denied.  With regard to the veteran's claim for a higher 
schedular rating, the law, not the facts are dispositive, and 
his claim for a higher schedular rating is based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss is denied.  

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


